DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 18-34 are pending.  Claims 1-17 have been cancelled by preliminary amendment.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 33, the claim recites an inspection system to inspect game token money of claim 32 which renders the claim indefinite as to whether it is an independent or dependent claim.  The limitations of claim 33 do not further limit aspects of a game token money but recite components to be used in the process of inspecting game token money.  For purposes of Examination, the claim has been construed as being an Independent claim reciting limitations directed to an inspection system of game token money.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 18-24 and 28-29, drawn to a game token money comprising a plurality of thermos-compression bonded plastic layers forming a stripe pattern in a layer direction on a side 

Group II, claims 25-27 and 34, drawn to a method of manufacturing a game token money the method comprising obtaining a game token money by punching the multilayered lamination plate along a punching line that crosses the classification part.

Group III, claim 32, drawn to a game token money comprising a notch formed in an outer edge of the surface layer; and a classification part filling the notch and indicating a classification of the game token money, wherein the surface layer and the classification part are visually recognizable on a front face of the game token money, and the surface layer, the classification part, and the middle layer are visually recognizable on a side face of the game token money.

Group IV, claim 33, is drawn to an inspection system for inspecting the game token money comprising: a camera configured to create a front face image by photographing the front face of the game token money; a camera configured to create a side face image by photographing the side face of the game token money; and an inspection device configured to identify a color of the 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 18-34 lack unity of invention because even though the inventions of these groups require the technical feature of a game token money, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moreno et al. (US 2014/0332595 A1).   In addition, Claims 18-34 lack unity of invention because the groups do not share the same or corresponding technical feature in view of Moreno et al. (US 2014/0332595 A1) as shown below.
With respect to Group I and II, Moreno et al. (US 2014/0332595 A1) discloses a game token money as recited in Group I and II comprising a plurality of plastic layers including a colored layer and pale color layers (see Moreno, 0010, wherein multiple layers include contrasting colors to enhance appearance or effect), an indication of a classification of the game token money (see Moreno, 0011-0012, wherein the visual security is a hologram or micro printing which classifies the chip as an authentic game token money); and a radio-frequency identification (RFID) (see Moreno,  0013, wherein the classification indication is at least one of a visual security attribute, unique identification security element includes an RFID).  It follows that the remaining features of Group I and II do not share a corresponding special technical feature as each of the shared features of a game money token is shown by the prior art.
With respect to Group I and III, Moreno discloses a game token money as recited in Group I and III comprising laminating a plurality of plastic layers (see Moreno, 0010, wherein multiple layers include contrasting colors to enhance appearance or effect) and a classification part (see Moreno, 0011-0012, wherein the visual security is a hologram or micro printing which classifies the chip as an authentic game token money).  
With respect to Group I and IV, Moreno discloses a game token money as recited in Group I and IV comprising laminating a plurality of plastic layers (see Moreno, 0010, wherein multiple layers include contrasting colors to enhance appearance or effect) and a classification part (see Moreno, 0011-0012, wherein the visual security is a hologram or micro printing which classifies the chip as an authentic game token money). It follows that the remaining features of Group I and IV do not share a corresponding special technical feature as each of the shared features of a game money token as shown by the prior art.
With respect to Group II and III, Moreno discloses a game token money as recited in Group II and III comprising laminating a plurality of plastic layers (see Moreno, 0010, wherein multiple layers include contrasting colors to enhance appearance or effect) and a classification part (see Moreno, 0011-0012, wherein the visual security is a hologram or micro printing which classifies the chip as an authentic game token money).  It follows that the remaining features of Group II and III do not share a corresponding special technical feature as each of the shared features of a game money token is shown by the prior art.
With respect to Group II and IV, Moreno discloses a game token money as recited in Group II and IV comprising laminating a plurality of plastic layers (see Moreno, 0010, wherein multiple layers include contrasting colors to enhance appearance or effect) and a classification part (see Moreno, 0011-0012, wherein the visual security is a hologram or micro printing which classifies the chip as an authentic game token money).  It follows that the remaining features of Group II and IV do not share a corresponding special technical feature as each of the shared features of a game money token is shown by the prior art.
With respect to Group III and IV, Moreno discloses a game token money obtained by laminating a plurality of layers including a surface layer and a middle layer positions below the surface layer (see Moreno, Fig. 1, 0015-0017), the game token money comprising: a notch formed in an outer edge of the surface layer (see Moreno, element 12, 20, 30 of Fig. 1 are layered to form a notch in an outer edge of the surface layer); and a classification part filling the notch and indicating a classification of the game token money (see Moreno, notches 40 of Fig. 1, wherein the solid bodies 40 are construed as notches), wherein the surface layer and the classification part are visually recognizable on a front face of the game token money, and the surface layer, the classification part, and the middle layer are visually recognizable on a side face of the game token money (see Moreno, Fig. 2-4, 0010-0012, 0016, wherein the game token money has a classification part (e.g., notch) that is filled that is recognizable on the front face and on the side face of the game token).  It follows that the remaining features of Group III and IV do not share a corresponding special technical feature as each of the shared features of a game money token is shown by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715